Title: To Thomas Jefferson from James Brown, 27 October 1799
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 27th. Oct. 1799.

I did myself the honor to write you by the last mail, to which be referred. you have now annexed a copy mr Short’s account, as it stands on my books. a farther charge of interest on the money since I recieved it, and a countercharge of fees to mr Ronald in suit v. Griffin, (which has been overlooked by me) is yet to come forward, and the balance payable to your order on demand, or invested in stock as you  may direct. you have inclosed Mayo, & Mosby’s notes, together with R. Randolph’s bond; as I see little prospect of getting the money soon. with much respect I am Dear Sir Your obedt. servt.

James Brown.

